DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 1 is objected to because of the following informalities:  In line 17, applicant recites “insider” where it appears applicant intended “inside.”  
Claim 18 is objected to because of the following informalities:  In line 4, applicant recites “he at least one of the residual or waster material” where it appears applicant intended “[[he]]the at least one of the residual or waster material.”  
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-7, 11-12, 14 and 17-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the conversion" in line 1. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite  “[[the]] conversion."  
Claim 6 recites the limitation “the porous tube" in lines 4 and 9.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, both instances will be considered to recite “the at least one porous tube." 
Claim 7 recites the limitation "the floor" in line 6.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite “[[the]] floor."
Claim 11 recites the limitation "the preparation" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite “[[the]]a preparation."
Claim 12 recites the limitation "the process" in line 12.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite “[[the]]a process."
Claim 17 is considered vague and indefinite because it recites “incubation step” in line 2. It is unclear if this refers to the incubation step previously recited or a different incubation step. For examination purposes, the claim will be considered to recite “the incubation step."
Claim 17 is considered vague and indefinite because it recites “these processes” in line 8. It is unclear to what processes applicant is referring. For examination purposes, the claim will be considered to recite “these steps."
Claim 18 recites the limitation “the tube" in lines 5, 6 and 11.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, each instance will be considered to recite “the at least one porous tube." 
The term “substantive” in claim 19 is a relative term which renders the claim indefinite. The term “substantive” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, any degree of conversion will be considered to read on the claim.
Claim 22 is considered vague and indefinite because it recites “their roots” in line 6 For examination purposes, the claim will be considered to recite “[[their]] roots of the plants.”
Claim 22 recites the limitation “the bacteria" in line 9. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite “[[the]] bacteria." 
Claim 22 recites the limitation “the mineralized plant-accessible nitrogen" in line 16. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite “[[the]] mineralized plant-accessible nitrogen."  
Claims 3, 5, 14, 20-21 and 23 are rejected as depending from a rejected base claim.
Allowable Subject Matter
Claims 1, 3, 5-7, 11-12, 14 and 17-23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
 	Per claim 1, while it is known in the art to provide  bioreactor for [[the]] conversion of organic residual and/or waste materials into an organic nutrient solution relative to a total nitrogen content of the nutrient solution, the bioreactor comprising: a reaction tank having  an input feed through which suspension is introducible introduced into the reaction tank; and the reaction tank has an output feed through which the suspension is dischargeable from the reaction tank; an aeration device through which oxygen is introduced into the reaction tank and the suspension contained therein;  	a carrier element with a settlement surface configured for microorganisms positioned within a receiving chamber inside[[r]] the reaction tank; the carrier element is at least one of flushable or rinseable with the previously introduced suspension and oxygen; and the carrier element has a surface-to-volume ratio (see, for example, JP 2017-24973) in the examiner’s opinion, the prior art fails to teach or render obvious the bioreactor further including the nutrient solution with a proportion of at least 10% of plant-accessible mineralised nitrogen, the carrier configured for formation of a biofilm of microorganisms and the surface-to-volume ratio that is designed greater than a surface-to-volume ratio of the receiving chamber.
 	Per claim 22, while it is known in the art to provide a substrate material for cultivation of plants (see, for example, US 3,728,254 to Carothers), in the examiner’s opinion, the prior art fails to teach ore render obvious the substrate material comprises a porous tube acting as a carrier element; the substrate material forms is an anchoring material in a hydroponic cultivation system; where the plants are at least partially in direct contact with an outer side of the carrier element of the substrate material through [[their]] roots of the plants; and at least one of an organic residual or waste material is passed through the carrier element; nitrogen in the at least one of the residual or waste material that has been organically bound by [[the]] bacteria in a biofilm is converted into an organic nutrient solution according including mineralised nitrogen in a nitrogen solution that is at least one of diffused or pressed through pores in a carrier element wall from an inner side of the carrier element to an outer side of the carrier element; and the roots of the plants that are at least partially in contact with the outer side of the carrier element are able to absorb the mineralised plant-accessible nitrogen.





Conclusion 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165. The examiner can normally be reached M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
09/22/22